Citation Nr: 1337036	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

(The issues of entitlement to a compensable initial evaluation and an evaluation in excess of 60 percent disabling, for the period beginning September 21, 2009, for chronic renal failure; entitlement to an initial evaluation in excess of 10 percent disabling and in excess of 50 percent disabling, for the period beginning July 22, 2009, for diabetic macular edema; entitlement to an initial evaluation in excess of 10 percent disabling and in excess of 20 percent disabling, for the period beginning August 4, 2009, for peripheral neuropathy of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity; entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II; entitlement to a compensable initial evaluation for impotence; entitlement to service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy; entitlement to service connection for anemia; entitlement to an effective date prior to January 26, 2009, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities; and whether the rating reduction from 20 percent disabling to noncompensably disabling, effective from November 1, 2009, for right peripheral artery disease was proper, to include whether a higher evaluation is warranted, are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives consistent care from VA; however, treatment records dated subsequent to February 2011 have not been associated with the claims file.  In addition, in a February 2011 VA treatment note the Veteran was reported to be followed by a community endocrinologist.  It is unclear whether the records regarding this treatment have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United State Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain the Veteran's VA treatment records dated since February 2011.  In addition, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file the records of the Veteran's treatment by a community endocrinologist. 

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, if an only if additional evidence relevant to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is received, the Veteran should be afforded another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated subsequent to February 2011.

2.  After securing the proper authorization, request all outstanding treatment records pertaining to the Veteran from the Veteran's community endocrinologist.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, if and only if additional, pertinent, treatment records are associated with the claims file, schedule the Veteran for an examination with regard to his claim for service connection for peripheral neuropathy of the bilateral upper extremities.  The claims folder must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's reports of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy of the bilateral upper extremities found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any peripheral neuropathy of the bilateral upper extremities found to be present was either (a) caused by or (b) aggravated by a service-connected disability.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

